DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/18/2021 has been entered.
 
Response to Amendments and Arguments
The amendments and arguments filed 06/18/2021 are acknowledged and have been fully considered. Claims 1-6, 9 and 11 have been amended; claim 13 has been canceled; claims 15-20 remain withdrawn; claim 21 has been added. Claims 1-12 and 14-21 are now pending, and claims 1-12, 14 and 21 are under consideration.
Applicant’s arguments with respect to the rejections of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-079840 A to Takami et al., or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takami in view of U.S. Patent Application Publication No. 2007/0028893 to Hernandez have been fully considered and are persuasive. Specifically, neither Takami nor the one of the two filters selected according to whether the engine is operating in the first condition or the second condition” of the process step “generating an indication of knock by applying the respective output of one of the two filters, and not the other of the two filters, to the rectified and integrated knock sensor output signal to determine knock, the one of the two filters selected according to whether the engine is operating in the first condition or the second condition.” Therefore, the rejections have been withdrawn. 
Applicant’s arguments with respect to independent claim 9, as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0257872 to Masuda et al. (hereinafter: “Masuda”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2005/0241369 to Inoue et al. (hereinafter: “Inoue”).
With respect to claim 9, Masuda teaches an engine operating method, comprising: operating with a noise generating event associated with a first cylinder occurring within a knock window of a second cylinder at a first time; operating with the noise generating event associated with the first cylinder not occurring within the knock window of the second cylinder at a second time [it is apparent from at least Figs. 1, 4 & 5 in view of at least ¶ 0003, 0005-0006, 0008, 0020, 0025, 0029-0032 & 0051 that a particular occurrence of engine noise (e.g., “noise generating event”), such as a valve seating noise of an intake valve 29 (having adjustable valve timing via an intake valve timing controller 31) or an exhaust valve 30 (having adjustable valve timing via an exhaust valve timing controller 32) of a particular cylinder definable as a first cylinder or a driving noise of a fuel injector 20 (having adjustable fuel injection timing) of the first cylinder, sometimes occurs during a knock determination window of a different cylinder definable as a second cylinder including at a first time in a first combustion cycle of the second cylinder, and the particular occurrence of engine noise sometimes occurs outside of the knock determination window of the second cylinder including at a second time in a second combustion cycle of the second cylinder]; at the first time, generating an indication of knock for the second cylinder based on an output of a first digital filter responsive to the noise generating event associated with the first cylinder occurring within the knock window of the second cylinder [for example, as depicted by at least Figs. 2-6, a first determination of knock is generated, via a knock determining unit 40 of an electronic control unit 27, and via a knock sensor 28, for the first cylinder based on output of a first one of first to fourth band-pass filters 36-39 and responsive to the particular occurrence of engine noise during the knock determination window of the second cylinder at the first time]; at the second time, generating the indication of knock for the second cylinder based on an output of a second digital filter responsive to the noise generating event associated with the first cylinder not occurring within the knock window of the second cylinder [for example, as depicted by at least Figs. 2-6, a second determination of knock is generated, via the knock determining unit 40, and via the knock sensor 28, for the first cylinder based on output of a second one of the first to fourth band-pass filters 36-39 and responsive to absence of the particular occurrence of engine noise during the knock determination window of the second cylinder at the second time], the first digital filter constructed in parallel with the second digital filter (apparent from at least Fig. 2); and adjusting an engine actuator responsive to the indication of knock (as depicted by at least Figs. 1 & 6 and as discussed by at least ¶ 0022 & 0046-0047, an ignition timing of a spark plug 21 is adjusted responsive to determination of knock).
As discussed in detail above, Masuda is understood to teach each and every limitation of the engine operating method of claim 9 so as to anticipate the claim under a broadest reasonable interpretation; however, in such a case where Applicant is able to sufficiently show that Masuda fails to fully teach that a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder at a (as depicted by at least Figs. 1, 2, 5 & 6 in view of at least ¶ 0002-0003, 0007, 0028 & 0052).
Therefore, in the event that Masuda is not relied upon to fully teach that a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder at a first time and does not occur within the knock window of the second cylinder at a second time, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made in view of the further teachings of Inoue that the engine operating method of Masuda would necessarily fully include operating with a noise generating event associated with a first cylinder occurring within a knock window of a second cylinder at a first time, and operating with the noise generating event associated with the first cylinder not occurring within the knock window of the second cylinder at a second time.

With respect to claim 10, Masuda (alternatively, Masuda modified supra) teaches the engine operating method of claim 9, where the noise generating event is an opening or a closing of a fuel injector of the first cylinder (as discussed in detail above with respect to claim 1; because opening of a fuel injector and closing of a fuel injector are recited in the alternative), and wherein the first digital filter includes a first time constant and the second digital filter includes a second, different time constant (each of the first to fourth band-pass filters 36-39 necessarily has a time constant by virtue of being configured as a band-pass filter, and each of the time constants of the first to fourth band-pass filters 36-39 are necessarily different from one another by virtue of each of the first to fourth band-pass filters 36-39 having respective sets of cut-off frequencies, such that the second one of the first to fourth band-pass filters 36-39 necessarily has a time constant that is different from a time constant of the first one of the first to fourth band-pass filters 36-39).

With respect to claim 12, Masuda (alternatively, Masuda modified supra) teaches the engine operating method of claim 9, where the engine actuator is an ignition system (as discussed in detail above with respect to claim 9). 

With respect to claim 21, Masuda (alternatively, Masuda modified supra) teaches the engine operating method of claim 9, wherein the output of the first digital filter is a first engine knock background noise level determined from an integrated output of a knock sensor, and the output of the second digital filter is a second engine knock background noise level, less than the first engine knock background noise level, determined from the integrated output of the knock sensor (apparent from at least Figs. 2, 3 & 5 in view of at least ¶ 0030).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2014/0350823 to Glugla (hereinafter: “Glugla”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of Inoue, and in view of Glugla.
With respect to claim 11, Masuda (alternatively, Masuda modified supra) teaches the engine operating method of claim 9, where the noise generating event is a closing of a poppet valve (as discussed in detail above with respect to claim 9). 
Masuda appears to lack a clear teaching as to whether generating the indication of knock for the second cylinder based on the output of the second digital filter occurs while the first cylinder is deactivated.
Glugla teaches an engine operating method including operating in a first condition with all cylinders of an engine combusting fuel, and operating the engine in a second condition with less than all of the cylinders of the engine combusting fuel (apparent from at least Fig. 3). Glugla also teaches generating an indication of knock based on detected vibration at times including when all cylinders of an engine are combusting fuel and at other times when less than all of the cylinders of the engine are combusting fuel (apparent from at least Fig. 5 in view of at least ¶ 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Masuda with the teachings of Glugla to at least at times include operating the engine with the first cylinder deactivated because Glugla further teaches that selectively deactivating cylinders of an engine beneficially reduces fuel consumption and emissions (as discussed by at least ¶ 0002).

With respect to claim 14, Masuda (alternatively, Masuda modified supra) teaches the engine operating method of claim 9, where the engine actuator is an ignition system (as discussed in detail above with respect to claim 9); however, Masuda appears to lack a clear teaching as to whether the engine actuator is a fuel injector. 
Glugla teaches an engine operating method including adjusting an engine actuator responsive to the indication of knock, where the engine actuator is either an ignition system or a fuel injector (apparent from at least Figs. 1, 5 & 6 in view of at least ¶ 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Masuda with the teachings of Glugla such that adjusting an engine actuator responsive to the indication of knock is achievable by adjusting fuel injection (or by simultaneously adjusting ignition timing and fuel injection) in the alternative to merely adjusting ignition timing (apparent from at least ¶ 0045 of Glugla). 

Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record 
The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claim 1, as amended, the primary reason for the indication of allowable subject matter is the prior art of record, either alone or in combination, neither taught nor suggested an engine operating method generating an indication of knock by applying the respective output of one of the two filters, and not the other of the two filters, to the rectified and integrated knock sensor output signal to determine knock, the one of the two filters selected according to whether the engine is operating in the first condition or the second condition,” in combination with the remaining limitations of the claim.
JP 2016-079840 A to Takami et al., as relied upon in rejection of claim 1 in the final Office Action mailed 03/18/2021, is believed to be among the closest prior art to newly-amended claim 1; however, while Takami performs a method involving selection of one of two filters, arranged in parallel, and generating an indication of knock by applying the respective output of the one of the two filters, and not the other of the two filters, to the rectified and integrated knock sensor output signal to determine knock, the selection of the one of the two filters in Takami is merely made depending on whether a particular cylinder is of a first set of cylinders, or of a second set of cylinders, in a firing order of the engine during operation in the first condition, and the selection of the one of the two filters in Takami is not disclosed to be made depending on whether the engine is operating in the first condition or the second condition.
Claims 2-8 are dependent from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747